Citation Nr: 1439175	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to September 1958, from August 14 -28, 1993, and, from April 30, 1994 to August 23, 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which confirmed and continued the May 2011 denial of service connection for low back disability following the Veteran's request that he be scheduled for an examination in connection with his initial appeal.  A notice of disagreement was filed in February 2013, a statement of the case was issued in October 2013, and a substantive appeal was received in December 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2013 Memorandum from a fellow soldier, it was indicated that the Veteran sought treatment with two chiropractors following an automobile accident that occurred during service in Panama in 1993.  After obtaining an appropriate release from the Veteran, these records must be requested from the identified medical providers.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining an appropriate release from the Veteran, request records from the following medical providers (see November 2013 submission for addresses):

a)  Dr. Paul Ralph, DC;

b)  Dr. Philip S. Seng, DC.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Then readjudicate entitlement to service connection for low back disability, to include consideration of the records from Noble Chiropractic Center and any additional records obtained as a result of this Remand.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

